Order entered February 4, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00410-CR

          REYES DAVID GARCIA A/K/A DAVID GARCIA REYES, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 282nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F16-70522-S

                                         ORDER
       Based on the Court’s opinion of this date, we GRANT the October 3, 2018 motion of

Sharita Blacknall for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Sharita Blacknall as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Reyes David

Garcia, TDCJ No. 01988364, Daniel Unit, 938 South FM 1673, Snyder, Texas, 79549.

                                                   /s/   AMANDA L. REICHEK
                                                         JUSTICE